I bring warmest greetings from Grenada’s Prime Minister, the Honourable Keith Mitchell. Prime Minister Mitchell sincerely believes in the work of the General Assembly and is absent only because he believes that, as Chairman of the Caribbean Community, his presence in the region allows his colleague Prime Ministers to travel to New York to plead the cases of their hurricane-stricken countries.
Our hearts and prayers go out to all the victims in our Caribbean region, in Mexico and across the world who are presently suffering the adverse effects of climate change and natural disasters. Within the last few weeks, our fellow members of the Organization of Eastern Caribbean States and the Caribbean small States of Barbuda and the Commonwealth of Dominica were ravaged by hurricanes Irma and Maria, which caused near-total destruction and the loss of many lives. Our hearts also go out to the people of Cuba, with whom our region shares a very special friendship. I implore the international community to recognize without delay our responsibility to assist all those affected by natural disasters.
I join those before me in congratulating you, Mr. President, on your election as President of this international organ. I am confident in your stewardship and assure you of my delegation’s cooperation and support. I also take this opportunity to commend your predecessor, Ambassador Peter Thomson of Fiji, for his able stewardship of the Assembly’s seventy- first session.
I also wish to thank both you and Secretary- General Guterres for your leadership and willingness to serve as guardians of the spirit of our Charter of the United Nations. I believe there is value in repeating your astute and entirely relevant observation that the Charter makes only five references to war, while peace is referenced 47 times.
Over the next few minutes, I will endeavour to offer Grenada’s interpretation of what it means to strive for peace and a decent life for all on a sustainable planet, the theme for this session.
I would like to say a few words on climate change. I am sure that almost every speaker here mentioned something about climate change, because, as we all know, it is a very relevant and topical subject. Certainly, based on recent activities in the Atlantic, we just cannot dispute that the climate is changing. In fact, 97 per cent of actively publishing climate scientists agree that climate change is due to human activities. For those who question the veracity of that science, the cluster of extreme weather events over the past few years ought to suffice for sounding the alarm.
Extreme weather events disproportionately affect our planet’s most vulnerable, such as women, children and the elderly. Therefore, Grenada advocates that special attention be paid to those groups. As we assess the physical damage caused by such disasters, let us never forget the psychological toll they take take on survivors.
We reiterate Grenada’s commitment to the Paris Agreement on Climate Change. Speaking in his capacity as Chair of the World Bank’s Small States Forum in June, Grenada’s Prime Minister lamented the withdrawal of key partners from the Agreement.
Therefore, we encourage them to reconsider. The Government of Grenada has adopted an ambitious Blue Growth agenda to take advantage of our vast maritime territory and its countless resources. Grenada aims to be the beacon of sustainable development for maritime States around the world. Our relatively small size makes it an interesting and achievable project. Our Blue Growth master plan offers many opportunities for collaboration.
The Caribbean Community (CARICOM) has emphasized the need to advance measures to develop sustainable ocean-based economies in the Caribbean. The word “Caribbean” reminds us of beautiful beaches, such as the world-famous Grand Anse beach in Grenada. Our recent endeavours aim to use our maritime waters in a sustainable manner, governed by robust policies in our people’s interest.
I previously alluded to the many variables that influence the sustainability of our planet. Small States such as Grenada and other CARICOM countries have to battle to maintain our access to financial markets. In March, the International Monetary Fund (IMF) published a report titled, “Recent trends in correspondent banking relationships”, which highlights some of the challenges facing the financial institutions and Governments of small States. Observing that the number of correspondent banking relationships has decreased, the IMF anticipates a negative effect on global trade and economic activity this year. Furthermore, in the specific cases of Grenada and the rest of CARICOM, the high cost of compliance with the international tax agenda was underscored at the Ninth General Meeting between the United Nations system and the Caribbean Community in July.
Added to the threat of lost correspondent banking relationships, we also have to deal with the unilateral and often unfounded blacklisting of our institutions as money launderers and tax havens. Grenada has worked tirelessly to sign tax information exchange agreements and has signed 14 of those agreements since 2010. It pains us as policy-makers when we expend our limited resources to comply with rules, only to face unjust consequences when we are quite evidently in compliance. There are no easy answers to those challenges, but I urge our partners to desist from draconian approaches to such matters when dealing with vulnerable small developing States such as ours.
Grenada also supports resolution 70/5, which calls for an end to the economic, commercial and financial embargo imposed on Cuba. We also believe that renewed dialogue may augur well for the discovery of a mutually acceptable solution for both parties.
Lastly, on finance, I am proud to report that Grenada’s structural adjustment programme has been highly commended locally, regionally and internationally. In May, the IMF reported that
“Grenada has continued with steadfast implementation of reforms and made progress toward achieving the key program goals.”
Through the leadership and wisdom of our Prime Minister and the sacrifices of the Grenadian people, Grenada’s economy is on solid footing today. Grenada’s thriving economy is proof that the structural adjustments are not inherently bad. Investment, both foreign and local, is at its highest levels in recent years. Although we are cautious to declare victory, we are very confident that we are headed in the right direction.
Grenada believes that all 7 billion of our planet’s humans are entitled to certain fundamental human rights. The 1948 Universal Declaration of Human Rights is unambiguous. We should all be guided by article 1 of the Declaration, which states that all humans are born free and equal.
On the issue of international security, Grenada continues to work with our international partners in the interest of world peace. Grenada is active and compliant numerous matters of international security. Grenada views the situation on the Korean peninsula with great trepidation and the hope that the conflict will be resolved peacefully. The proliferation of nuclear weapons is inherently destructive and serves no useful purpose for humankind. Therefore, Grenada urges its friends and allies to desist from all development and testing of such weapons. Each year, $105 billion are spent on developing nuclear weapons. That amounts to around $12 million per hour. If we are willing to make the shift from destruction to construction, the people of Barbuda, Dominica, Cuba, Mexico and other countries suffering from recent disasters will be forever grateful to the world.
Grenada remains concerned by recent political and social developments in Venezuela. In his capacity as Chair of CARICOM, Grenada’s Prime Minister has offered CARICOM’s help in facilitation of dialogue between the Government and the opposition in Venezuela. CARICOM’s approach must necessarily be impartial. CARICOM will not attempt to dictate terms to either side. We seek to encourage meaningful dialogue on the premise that the Venezuelan people can come together to safeguard the future of all of Venezuela. In the meantime, Grenada believes in the art of diplomacy and the principle of respect for sovereignty.
Turning to matters of health, the year 2017 marks the tenth anniversary of the landmark signing by CARICOM Heads of Government of the Port of Spain Declaration on non-communicable diseases (NCDs). While some progress has been made in reducing NCDs, there is still much work left to be done. The Caribbean region has the highest burden of non-communicable diseases in the Americas. Therefore, we urge key allies to continue to partner with us as we attempt to correct that unfortunate reality.
Grenada has made important progress in controlling the spread of HIV/AIDS. Only 0.3 per cent of our population presently lives with the disease. The work of Grenada’s National Infectious Disease Control Unit and our health-care practitioners and policymakers must be highly commended for their work in that regard. That work, however, is greatly supported by international assistance that is being depleted — as it already has been in some Caribbean countries — without foreseeable replenishment.
Grenada thanks the Global Fund, the United States President’s Emergency Plan for AIDS Relief, the Pan American Health Organization and the German Development Bank for their assistance. I urge donors to be flexible in their relief responses. We cannot wait for data while our people suffer. The data will come eventually, but in the meantime, lives, families and communities are at stake.
I would like to close with the assurance that Grenada believes in the United Nations system. I have had the honour of representing the people of Grenada, Carriacou and Petite Martinique on several occasions at this noble institution. As I retire from active political life, I am very optimistic that the window is still open for us to leave a peaceful, habitable and prosperous planet for future generations. The challenges of our time are dynamic and continuous, and we would be remiss to put anything but our planet first.